efoilogonewa01.jpg [efoilogonewa01.jpg]


May 18, 2018


Jerry Turin
890 Whispering Pines Drive
Scotts Valley, CA 95066


Dear Jerry,


It is with great enthusiasm that we extend to you this formal offer of
employment for the position of Chief Financial Officer (CFO) with Energy Focus,
Inc., based in San Jose, California. Upon acceptance of this offer we anticipate
a start date of May 29, 2018. In this position, you report directly to Dr. Ted
Tewksbury, Chairman, CEO and President. This offer is contingent upon successful
completion of numbered items 10 and 11 below and approval by the Company’s Board
of Directors.


Our offer for employment includes:


1.
Base salary – Your starting annualized salary will be $300,000. We pay on a
bi-weekly basis which computes to $11,538.46 per pay period. All salary payments
are paid one week in arrears and are contingent on your ongoing active
employment status.



2.
Performance Bonus – You will be eligible to earn an annual discretionary bonus.
This bonus is based upon the Company’s financial performance and your individual
performance. Payment of the bonus is contingent upon your continued employment
with the Company at the time bonus is paid and will be paid in accordance with
the Bonus Plan approved by the Board of Directors.  The current bonus target for
the CFO position is 50% of your annual base salary. Your bonus payout for 2018
will be guaranteed to be a minimum of 25% of your salary.



3.
Equity Awards – A recommendation will be made to the Board of Directors
requesting the grant of Stock Options and RSUs having a total grant date value
of approximately 75% of your salary. This grant will be recommended as a
combination of RSUs and Options, consisting of 50% of such value in RSUs (with
the number of units calculated using the 30-day average closing price of the
Company’s stock for the period ending on the last trading day prior to the grant
date) and a grant of non-qualified stock options for a number of shares equal to
the RSU award amount times 1.5.



You are eligible to receive annual equity awards under the Company’s Equity
Award Policy. The Policy, designed to provide incentive compensation to
employees to drive long range growth, allows the company’s Board of Directors to
issue executive award grants on an annual basis. The issuance of annual awards
is not guaranteed and may be modified or discontinued at any time by the
Company’s Board of Directors. The current annual award target for the CFO
position is 50% of your annual base salary.


4.
Change in Control Plan – You will participate in the Company’s Change in Control
Plan pursuant to the Participant Agreement entered into contemporaneously
herewith and attached hereto as Appendix A.



5.
Benefits – You are entitled to participate in the standard benefits program,
which the company offers to its eligible employees. A summary of the programs
currently in place is set forth below. The specific terms of each benefit apply.



A.
Medical, Dental, Vision benefits – You and your eligible dependents will be
eligible for company medical, dental and vision benefit programs effective with
your first day of employment. The company pays full medical, dental, and vision
benefits for the HSA plan, there is no payroll deduction towards





32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


the cost of these premiums. The company also offers a PPO plan where the
employee cost is available to be paid through payroll deduction.

B.
Life Insurance benefits – You will be eligible for $50,000 of group term life
insurance at no cost to you effective with your first day of employment.
Additional voluntary life insurance is available for you and your dependents at
your own cost.


C.
STD/LTD benefits – You will be eligible for both short-term and long-term
disability benefits at no cost to you effective with your first day of
employment.


D.
Company 401(k) – You will be eligible to participate in the company’s 401(k)
program on the first of the month following three months of employment.



E.
Employee Stock Purchase Plan – You will be eligible to participate in the
company’s stock purchase plan. Note this plan allows you to purchase the
Company’s stock at a 15% discount through payroll deduction. Entrance dates are
January 1 and July 1 every year.



F.
Vacation/Holidays – In addition to the company’s 10 paid holidays and 3 annual
Personal Days, we are pleased to offer you paid time off (PTO) hours that will
start accruing on your first day of employment. We offer you three weeks of PTO.
You will accrue 120 hours or 15 days of PTO over 12 months. PTO hours accrue
every two weeks on your pay date. You will be eligible for a third week of PTO
at your 1st employment anniversary date.



6.
Expenses – Energy Focus will reimburse you for all company approved business
travel and entertainment expenses within the guidelines of the company’s Travel
and Entertainment Expense Policy. All T/E expenses must be submitted via expense
reports including receipts.



7.
New Hire Documentation– As part of the hiring process, you will be required to
complete certain Federal, State and company documentation. In compliance with
federal law, all persons hired will be required to verify identity and
eligibility to work in the United States and to complete the required employment
eligibility verification document form upon hire.



8.
Company Handbook/Confidentiality Agreement – Due to the large amount of
intellectual property and other company propriety factors as well as company
rules and standards, we require you to sign several agreements upon joining the
company that confirm your commitment to confidentiality, code of conduct and
ethical behavior.


9.
At Will Employment – The employment relationship between you and the Company
shall be “at will”; terminable by either party at any time for any or no reason.



10.
Pre-Employment Drug Screen – The offer of employment contained in this letter is
contingent upon you successfully completing and passing a pre-employment drug
screen. Please be sure to bring with you a valid driver’s license when going to
your pre-employment drug test. The testing locations and other testing
information will be given to you after your acceptance of the employment offer
and you will be required to take the test prior to your first day.



11.
Background Check – Prior to or immediately following your start date a
background screening will be completed. A release statement will be provided to
you for completion and submission to me in order to facilitate the screen.







32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]










Jerry, we believe that this is an excellent career opportunity and an ideal time
to be joining Energy Focus. We believe that you are an outstanding fit to help
us take the company to the next level and we look forward to having you on our
team. If you have any questions, please don’t hesitate to call me. Please note
that this offer letter is set to expire on May 21, 2018.


Best regards,
      
/s/ Dr. Ted Tewksbury


Dr. Ted Tewksbury
Chairman, CEO & President
Energy Focus, Inc.




Accepted by Jerry Turin (Sign and Date below)


/s/ Jerry Turin May 19, 2018
 
 







32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]




Appendix A


ENERGY FOCUS, INC.
CHANGE IN CONTROL BENEFIT PLAN
PARTICIPATION AGREEMENT


Name: Jerry Turin
Section 1.    ELIGIBILITY.
You have been designated as eligible to participate in the Energy Focus, Inc.
Change in Control Benefit Plan (the “Plan”), a copy of which is attached as
EXHIBIT A to this Participation Agreement (the “Agreement”). Capitalized terms
not explicitly defined in this Agreement but defined in the Plan shall have the
same definitions as in the Plan.
Section 1.    SEVERANCE BENEFITS.
Subject to the terms of the Plan, if you are terminated in an Involuntary
Termination, and meet all the other eligibility requirements set forth in the
Plan, including, without limitation, executing the required Release within the
applicable time period set forth therein and provided that such Release becomes
effective in accordance with its terms, you will receive the severance benefits
set forth in this Section 2. Notwithstanding the schedule for provision of
severance benefits as set forth below, the provision of any severance benefits
under this Section 2 is subject to any delay in payment that may be required
under Section 5 of the Plan.
(a)    Base Compensation Severance Benefit. You will be entitled to receive a
single lump sum cash payment equal to one times the sum of (a) your Annual Base
Salary plus (b) your Target Bonus (the “Base Compensation Severance Benefit”).
The Base Compensation Severance Benefit will be payable to you within 10
business days following the effective date of your Release.
(b)    Target Bonus Severance Benefit. You will be entitled to receive a single
lump sum cash payment equal to a pro-rata portion of your Target Bonus, with
such pro-rata portion calculated with reference to the number of days in the
calendar year that precedes the date of the Involuntary Termination divided by
the number of days in the calendar year that includes the date of the
Involuntary Termination. (the “Target Bonus Severance Benefit”). The Target
Bonus Severance Benefit will be payable to you within 10 business days following
the effective date of your Release.
(c)    Accelerated Vesting of Stock Awards.
(1)    Effective as of the effective date of your Release, to the extent not
previously vested and notwithstanding anything to the contrary set forth in an
applicable award agreement or the applicable Equity Plan under which such award
was granted, the restrictions and conditions applicable to any equity awards of
the Company held by you (the “Awards”), shall lapse and such Awards shall
immediately be fully




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


vested upon a Change in Control and any performance-based Award shall be deemed
fully earned at the target amount as of the date on which the Change of Control
occurs (collectively, the “Vested Awards”). Unless determined otherwise by the
Plan Administrator in accordance with the terms of the applicable Equity Plan
(such as to provide for a cash-out of vested options) or as otherwise set forth
in the Plan, (ii) all Vested Awards that are stock unit awards or other
stock-based awards shall be settled or paid within thirty (30) days of vesting
hereunder, and (iii) all Vested Awards that are options and stock appreciation
rights shall remain exercisable until the earlier of the third anniversary of
such Change in Control (or any later date until which it would remain
exercisable under such circumstances by its terms) or the expiration of its
original term. Notwithstanding the foregoing, this Section 2(c) shall not apply
to stock awards issued under or held in any Qualified Plan.
(d)    Payment of Continued Group Health Plan Benefits.
(1)    If you timely elect continued group health plan continuation coverage
under COBRA the Company shall pay the full amount of your COBRA premiums, or
shall provide coverage under any self-funded plan, on behalf of you for your
continued coverage under the Company’s group health plans, including coverage
for your eligible dependents, for twelve (12) months following your Involuntary
Termination (the “COBRA Payment Period”). The appropriate COBRA Payment Period
will be determined by your position at the time of your Involuntary Termination
but prior to any reduction for which you exercise your right to resign for Good
Reason. Upon the conclusion of such period of insurance premium payments made by
the Company, or the provision of coverage under a self-funded group health plan,
you will be responsible for the entire payment of premiums (or payment for the
cost of coverage) required under COBRA for the duration of your eligible COBRA
coverage period. For purposes of this Section, (i) references to COBRA shall be
deemed to refer also to analogous provisions of state law and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by you under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are your sole responsibility.
(2)    Notwithstanding the foregoing, if at any time the Company determines, in
its sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums on your behalf, the Company will instead
pay you on the last day of each remaining month of the COBRA Payment Period a
fully taxable cash payment equal to the COBRA premium for that month, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to your election of COBRA
coverage or payment of COBRA premiums and without regard to your continued
eligibility for COBRA coverage during the COBRA Payment Period. Such Special
Severance Payment shall end upon expiration of the COBRA Payment Period.




32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877



--------------------------------------------------------------------------------

efoilogonewa01.jpg [efoilogonewa01.jpg]


Section 2.    DEFINITIONS.
(a)    “Equity Plan” means the Company’s 2004 Stock Incentive Plan, 2008
Incentive Stock Plan, 2014 Stock Incentive Plan, as each may be amended, or any
successor or other equity incentive plan adopted by the Company which govern
your stock awards, as applicable.
(b)    “Qualified Plan” means a plan sponsored by the Company or an Affiliate
that is intended to be qualified under Section 401(a) of the Internal Revenue
Code.
Section 3.    ACKNOWLEDGEMENTS.
As a condition to participation in the Plan, you hereby acknowledge each of the
following:
(a)    This Agreement and the Plan supersedes any severance benefit plan, policy
or practice previously maintained by the Company that may have been applicable
to you, including any individually negotiated employment agreement with the
Company as it may have been amended from time to time (as so amended, the
“Employment Agreement”).
(b)    The severance benefits that may be provided to you under this Agreement
may reduce the severance benefits that would otherwise be provided to you under
your Employment Agreement, or otherwise, as further specified in Section 2(c) of
the Plan. For the avoidance of doubt, in no event shall you be entitled to
receive Duplicative Benefits.
To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below.
Energy Focus, Inc.


By: /s/ Dr. Theodore L. Tewksbury                        
Name: Dr. Theodore L. Tewksbury
Title: Chief Executive Officer


/s/ Jerry Turin            ____May 19, 2018______________    
Jerry Turin                      Date








32000 Aurora Road, Solon, OH
44139        •    www.energyfocus.com        •    800.327.7877

